Citation Nr: 0127044	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss.

2.  Entitlement to a compensable rating for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1978 until retiring in August 1998.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, granted the 
veteran's claims for service connection for a bilateral 
hearing loss and tinnitus and assigned noncompensable, i.e., 
0 percent ratings for each condition effective from the day 
following his retirement from the military.  He appealed to 
the Board of Veterans' Appeals (Board) for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Records also show that, in February 1999, the RO had denied 
another claim by the veteran for service connection for heart 
disease.  And he included that claim when submitting his 
timely notice of disagreement (NOD) in October 1999.  
But after receiving a statement of the Case (SOC) inclusive 
of that claim in November 1999, he did not thereafter 
"perfect" an appeal to the Board concerning that particular 
issue by submitting a timely substantive appeal, e.g., a VA 
Form 9 or equivalent statement.  Rather, his April 2000 
substantive appeal only addressed the problems with his 
hearing, including due to his tinnitus, and his 
representative did not mention the claim for heart disease 
when later submitting a statement on VA Form 646 in October 
2000.  Also, when more recently questioned about the claims 
that he is appealing during his August 2001 video-conference 
hearing, he again only referred to his hearing loss and 
tinnitus, and his testimony was limited to only those 
conditions.  So the propriety of their initial noncompensable 
ratings is the only issue currently before the Board.  See 38 
C.F.R. § 20.200 (2001).


FINDINGS OF FACT

1.  The veteran has level I hearing acuity in each of his 
service-connected ears.

2.  He experiences recurrent tinnitus, several times each 
week.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable rating 
for the bilateral sensorineural hearing loss.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Tables VI, VIA, VII, Diagnostic Code 6100 (1998 & 2001).

2.  The criteria have been met for a 10 percent rating, but 
no higher, for the bilateral tinnitus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, 4.87a 
Diagnostic Code 6260 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (rating schedule)-which is based 
as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  And when, as here, 
he is appealing the ratings that initially were assigned for 
his disabilities just after they were service connected, the 
Board also must consider whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 126.  Compare and contrast to the holding 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where only 
the most current level of functional impairment due to the 
disabilities is of primary importance).

(i) Bilateral Sensorineural Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable, i.e., 0 percent to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry test in the frequencies 1,000, 2000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected hearing loss, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, and Part 4, Codes 6100 to 
6110 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).

When examined by a VA audiologist in December 1998 in 
connection with his current claim, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

		500	1000	2000	3000	4000		AVG.(1,2,3,4 KHZ)
Right Ear	30	40	25	30	35			33

Left Ear	30	30	25	25	35			29

*As mentioned earlier, however, the pure tone threshold at 
500 Hz (i.e., 5 KHz) is not currently used for evaluation 
purposes-that is, when determining the appropriate rating to 
be assigned, but it is used instead in determining whether a 
ratable hearing loss exists under 38 C.F.R. § 3.385 (2001).  
That regulation arises in the context of determining whether 
the veteran is entitled to service connection, which is no 
longer at issue since the RO already has conceded that he is.  
The dispositive issue in his current appeal, rather, is 
whether he deserves a higher initial rating for his already 
service-connected hearing loss disability.

Also during the December 1998 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	98%

Left Ear	94%

Thus, according to 38 C.F.R. § 4.85, Table VI, he has level I 
hearing acuity in each ear (i.e., bilaterally)-which, in 
turn, correlates to a noncompensable rating of 0 percent 
under Table VII, Diagnostic Code 6100.  And this rating is 
derived entirely from an objective, systematic, 
"mechanical" application of the results of his December 
1998 VA hearing test to the specific criteria of the 
applicable code, meaning the Board does not have any 
discretion whatsoever to conclude otherwise.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Furthermore, although 
he since also has submitted the results of a more recent 
hearing evaluation that he underwent in March 2000 at the 
Premier Medical Audiology Department, that test actually 
shows that his hearing has improved-not grown worse-since 
his earlier VA audiometric evaluation in December 1998.  
During the more recent evaluation in March 2000, he had a 
pure tone threshold loss of only 20 decibels in his right ear 
(which was significantly less than the 33 decibel average 
loss that he had when earlier examined by the VA audiologist 
in December 1998).  Similarly, he only had a 15 decibel loss 
in his left ear (which also was significantly less than the 
29 decibel average that he had in that ear when earlier 
examined by VA in December 1998).  Moreover, he had 100% 
speech recognition in each ear.  So it logically follows that 
if he does not meet the criteria for a compensable rating, 
even considering the results of his December 1998 VA 
audiometric evaluation-when his hearing acuity was worse, 
then he certainly does not meet the requirements for a 
compensable rating using the results of his more recent 
hearing evaluation either.

The results of the hearing tests in December 1998 and March 
2000 also show that the veteran has not had a compensable 
hearing loss at any time since filing his claim in September 
1998.  So he is not entitled to a "staged" rating under 
Fenderson because the noncompensable rating represents his 
maximum level of disability.  He also is not entitled to the 
benefit of the changes that were made to the rating criteria 
for evaluating the severity of his hearing loss-effective 
June 10, 1999, during the pendency of his appeal, because 
those changes simply do not apply to the specific facts of 
his case.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (when a law or regulation changes during the pendency 
of an appeal, the veteran is entitled to the version-new or 
old, that is most favorable to him, absent a contrary intent 
of Congress or, if vested with this authority, the Secretary 
of VA).  See also Bernard v. Brown, 4 Vet. App. 384 (1995), 
and VAOPGCPREC 3-2000 (April 10, 2000).  That is to say, he 
does not have a pure tone threshold loss at each of the four 
specified frequencies (of 1000, 2000, 3,000, and 4,000 Hertz) 
of 55 decibels or more, and although he has a 30 decibel or 
less loss at 1000 Hertz, he does not also have at least a 70 
decibel loss at 2,000 Hertz.  So he does not have the 
"exceptional patterns of hearing impairment" contemplated 
by 38 C.F.R. §§ 4.85(c), (d) and 4.86(a), (b) (2001), Table 
VIa, which would permit the assignment of a Roman numeral 
designation of his hearing impairment (of level I through XI) 
based only on his pure tone threshold average-without any 
consideration of his speech recognition ability using the CNC 
standards.  And inasmuch as these special provisions do not 
apply, and the preponderance of the evidence is against his 
claim otherwise, his appeal must be denied.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

(ii) Bilateral Tinnitus

The VA audiologist who examined the veteran in December 1998 
confirmed that he experiences tinnitus "several times a 
week."  And under the revised criteria for rating tinnitus-
which also became effective on June 10, 1999, it is only 
necessary that he experience the ringing in his ears due to 
the condition on a "recurrent" basis to warrant a 10 
percent rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001).  Previously, under the old standards effective prior 
to that date, his tinnitus had to be "persistent," meaning 
virtually constant.  See 38 C.F.R. § 4.87a, Code 6260 (1998).  
He alleged during his August 2001 video-conference hearing 
that his tinnitus is "...always there."  See the hearing 
transcript at page 4.  But the VA audiologist who examined 
him in December 1998 indicated there are occasions-albeit 
only "periodically," when he does not experience the 
effects of the tinnitus, and the other audiologist who 
examined him in March 2000 at the Premier Audiology Clinic 
did not comment on the frequency or severity of the 
tinnitus-only indicating that the veteran has it, which has 
been conceded by granting service connection for the 
condition.  Still though, applying the more favorable new 
criteria entitles him to at least the minimum compensable 
rating of 10 percent under 38 C.F.R. § 4.87, Code 6260 
(2001), because his tinnitus is "recurrent," even best case 
scenario.  See Karnas, 1 Vet. App at 312-13.

A 10 percent rating is the maximum possible rating for 
tinnitus under Code 6260, however, and there is no medical 
evidence of record indicating or otherwise suggesting that 
the veteran's tinnitus is so severe as to warrant 
consideration of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  That regulation is 
limited to very special circumstances, considering such 
factors as whether there has been marked interference with 
the veteran's employment (i.e., beyond that contemplated by 
the rating he currently has) or frequent periods 
of hospitalization.  The VA audiologist who examined him in 
December 1998 indicated the tinnitus is only "mildly 
distracting" insofar as the affect on his daily life, and 
even he acknowledged during his August 2001 video-conference 
hearing that he is currently employed in a job very similar 
to the one that he had while in service and that his hearing 
loss and tinnitus have not caused any problems as far as his 
employment is concerned.  See the hearing transcript at pages 
4 and 5.  He also never has been hospitalized for treatment 
of his tinnitus, so the Board does not have to refer this 
case to the Director of Compensation and Pension Service or 
other appropriate authority for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence supports a 10 percent rating for the tinnitus.  
38 C.F.R. § 4.7.  So, to this extent, the appeal is granted.  
The preponderance of the evidence, however, is against the 
claim for a rating higher than 10 percent, so the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

(iii) Conclusion

In deciding this appeal, the Board is mindful of the rather 
recently enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA").  This new law since has been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 
& Supp. 2001), and the implementing regulations are found at 
66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001).  The 
VCAA eliminated the concept of a well-grounded claim and 
requires that VA provide more notification and assistance to 
the veteran in apprising him of the evidence needed to 
substantiate his allegations and assisting him in obtaining 
the evidence once identified.  With certain exceptions that 
are not relevant to this particular appeal, the VCAA applies 
to claims that were filed on or after the date of its 
enactment, November 9, 2000, or to claims that were filed 
prior to that date and which are still pending.  VAOPGCPREC 
11-2000 (Nov. 27, 2000); see also Karnas, 1 Vet. App. at 312-
13.

Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Here, however, 
that is unnecessary since the RO already has complied with 
the spirit and legislative intent of the VCAA, if not the 
exact letter of this new law.  When notifying the veteran of 
its April 1999 decision, the RO apprised him of the reasons 
and bases for assigning the noncompensable rating-which, as 
a result of this at least partly favorable decision, is being 
increased to 10 percent.  The RO also reiterated the reasons 
and bases for its decision when sending him a statement of 
the case (SOC) in November 1999 and when more recently 
sending him a supplemental statement of the case (SSOC) in 
April 2000.  In those procedural documents, the RO also cited 
the applicable laws and regulations-which, in turn, provided 
the requisite notice to the veteran of the type of evidence 
needed to prevail in his appeal and with respect to VA's 
obligation to assist him in obtaining the evidence that he 
identifies as relevant to his claims.  But he has not 
identified or submitted any additional evidence for 
consideration-other than that mentioned in this decision, 
and there is no indication that any additional medical or 
other evidence, not already of record, appears to be 
forthcoming.  So it would be pointless to remand his claims 
to the RO when all of the procedural safeguards and 
development required by the VCAA already have been satisfied.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are 
to be avoided).


ORDER

The claim for a compensable rating for the bilateral 
sensorineural hearing loss is denied.

A 10 percent rating is granted for the bilateral tinnitus, 
subject to the laws and regulations governing the payment of 
VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

